Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi in view of RU 2250814, and further in view of JP 2002-346817A (JP ‘817).
Regarding claim 2, Ohnishi discloses, an ultrasonic vibration processing device (the embodiment of Fig. 9, Paragraph 62) comprising: a housing (11, 38); an ultrasonic vibrator (1, 11, 20, a vibrator, a cylindrical housing, and a counterweight, Fig. 3, Paragraphs 45-48) including a horn portion (24) having a distal end portion to which a tool holder (Fig. 9) is detachably attached and a piezoelectric element (paragraph 46) held at an intermediate portion in a direction of a rotation axis.

 A non-contact power supply unit including a primary transformer (35) and a secondary transformer (36), the primary transformer being fixed to the housing and including a primary coil that receives high frequency power from an external power supply (34), the secondary transformer being connected to a rear end of the ultrasonic vibrator with a clearance maintained between the secondary transformer and the primary transformer, the secondary transformer being configured to be rotated around the rotation axis together with the ultrasonic vibrator and including a secondary coil that supplies an induced electromotive force generated between the secondary coil and the primary coil by electromagnetic induction, to the piezoelectric element.
It is noted Ohnishi is silent about the coils in the rotary transmitter 36 and the fixed transmitter 35, and if they transmit power (induced electromotive force) between them by non-contact manner. However, Fig. 9 clearly shows the primary coils and secondary coils. It is also generally known their function is to provide power (induced electromotive force) by a non-contact manner. (See Fig. 1 and fourth paragraph on o. 7 of translation of RU ‘814).

JP ‘817 discloses an ultrasonic milling machine having an ultrasonic main shaft 2 arranged in a spindle housing 1. The ultrasonic main shaft 2 has an integral structure of a horn and a piezoelectric element 2a. A driving device 6 transmits the output by engaging the gear portion 60 at the tip of the output shaft with the toothed hole 21 of the ultrasonic main shaft 2. (Fig. 1, Paragraph 22, translation) (It is noted that the toothed hole is regarded the same as a spline bearing as recited and the gear portion is regarded the same as spline shaft as recited.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify “The connecting portion of Ohnishi in view of RU ‘814, to include a spline bearing (toothed hole) having an insertion opening opened at a rear end of the connecting portion and the rotating unit includes a spline shaft (gear portion) that is inserted into the spline bearing” to provide flexible coupling means and allow axial relative movement between them.
Regarding claim 11, Ohnishi in view of RU ‘814, and further in view of JP ‘817 does not disclose “a specific acoustic impedance of the connecting portion and a specific acoustic impedance of the ultrasonic vibrator are different from each other.” However, as set forth in claim 6 above, one having ordinary skill in the art would have known different materials have different acoustic impedance. The materials of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material (and also the acoustic impedance) of the connecting portion and the ultrasonic vibrator to be different such that the vibrations are more toward the processing tool and less to the motor.
Allowable Subject Matter
Claims 1, 5, 6, 14, and 21 are allowed.
Claims 3-4, 7-10, 12-13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, examiner agrees with applicant’s argument (filed 11/17/2021) that Ohnishi in view of RU ‘814n and further in view of Jungler does not teach “the ultrasonic vibrator having a rear end located at a node of ultrasonic vibration generated by the piezoelectric element” (p. 13-16)
Regarding claim 3, examiner agrees with applicant’s argument that none of the prior art of record teaches “the spline bearing is located at a node of ultrasonic vibration generated by the piezoelectric element.” (p. 19-20)
Regarding claim 4, none of the prior art of record teaches “an inner circumferential surface of the spline bearing and an outer circumferential surface of the spline shaft are coated with DLC (Diamond-Like Carbon).”
Regarding claim 8, see the reasons stated in Para. 20 of the Office Action mailed on 08/05/2021.
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
Regarding claim 2, applicant argues “However, it is clear from the two different gear 60/toothed hole 21 combinations shown in each of FIGS 5 and 6 of JP ‘817 that the gearing engagement is designed in JP ‘817 not to be axial adjustable relative to the rotation axis and not to have spline type characteristics. That is, if the toothed hole 21 and the gear portion 60 (as in a bevel gear) were allowed to be relatively displaced in the rotation axis direction, the gap between them would expand or narrow, so that the meshed state could not be stably maintained.” (p. 17 last paragraph). Examiner disagrees. Examiner maintains the gear portion 60 and the tooth holes meet the limitation of spline shaft and spine bearing. The gears are not bevel gears as applicant argues since it is known that bevel gears are mated with two different rotationally axes to change the transmission direction from a first direction to a second direction generally perpendicular to the first direction. Further, Figs. 1 and 3 clearly show the gear portion 
Applicant then argues “Furthermore, a review of the JP ‘817 distal end axial fixed caged bearing assembly 3 (and its associated ball bearing run along what appears to be a circumferential receiving groove on the exterior surface of the front horn region of the in FIG. 1 of JP 817) together with the motor housing retention further suggests that the gearing engagement in JP ‘817 is designed not be axial adjustable along the rotation axis and not to have spline type characteristics. “ Examiner disagrees with the same reasons as stated above. It is noted the ball bearing are located on the nodes of the vibrations therefore they do not experience much of the axial movements caused by the ultrasonic vibrations. However, the gearings themselves are still axially moveable.
Regarding claim 11, applicant argues “the RU ‘814 usage of the generic terminology “wave resistivity” results in it being unclear as to the physical quantity actually being discussed. In other words, RU ‘814 merely describes that the wave resistivity of aluminum has an effect of increasing mechanical oscillations in the material since the wave resistivity of aluminum is lower than that of steel. Thus, it is unclear whether the “wave resistivity” in RU ‘814 is the same as “specific acoustic impedance” in rejected claims 6, 11-13, 12 to 14, and 17.” (p. 22 of argument) However, one having ordinary skill in the art would have recognized the term “wave resistivity” means how easy the sound wave can pass the mentioned material. Because the aluminum has lower “wave resistivity” than the one of the steel, the sound wave or the 
 Furthermore, there is no limitation recites in claim 11 as how to configure “specific acoustic impedance relationship” for the connecting portion and the ultrasonic vibrator to be different in “the manner” to achieve “the benefits” under applicant’s invention. (See p. 23 second paragraph of applicant’s argument) Therefore, examiner maintains the combined teaching of Ohnishi in view of RU ‘814 and JP ‘817 teaches the limitation of claim 11.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722